TEXTO COMPLETO DE LA RESOLUCION
La Royal Motors Corporation nos solicita la revisión de la resolución dictada, el 23 de febrero de 2001, por la Junta de Subasta del Municipio Autónomo de Guaynabo (Junta de Subastas), mediante la cual enmendó una orden de compra previamente emitida, luego de la adjudicación de la correspondiente subasta, a favor de la licitadora Sweep & Vac Unlimited, Inc. (S&V), por medio de la cual el municipio de Guaynabo adquiría 5 unidades de tranvías ("trolleys").
Por los fundamentos que pasamos a exponer, se deniega la expedición del auto de revisión solicitado.
*701I
El 3 de agosto de 2000, el municipio de Guaynabo, a través de su Junta de Subastas, publicó el aviso de subasta número 01-F-088, para la adquisición de cinco unidades de tranvías.
Luego de celebrada la reunión de subasta, a la cual comparecieron como licitadores la S&V, la Royal Motors Corporation y la Guaraguao Track Sales, Inc., el 25 de septiembre de 2000, la Junta de Subastas notificó a todos los licitadores que había adjudicado la misma a favor de la S&V. Precisa señalar que, en ese momento, como así lo acepta la peticionaria Royal Motors en su recurso, ésta optó por no solicitar la revisión de la referida subasta, ya que entendió que la cantidad cotizada por la S&V, como precio de venta de las unidades de tranvía, era prácticamente imposible de superar.
Así las cosas, el 2 de marzo de 2001, la Junta de Subastas notificó a todos los licitadores que había enmendado la orden de compra emitida a favor de la S&V para añadir algunas especificaciones al diseño de los tranvías y, por ende, aumentando el costo de los mismos. No obstante, habida cuenta de que, aun tomando en consideración el aumento en costo, la oferta realizada por la S&V permanece como la cotización más baja al compararla con las ofertas hechas por los otros licitadores, las cuales no incluyen las especificaciones adicionales y el correspondiente aumento en costo, la Junta de Subastas mantuvo la adjudicación de la subasta a favor de la S&V.
La Junta de Subasta explicó que adjudicó originalmente la subasta realizada para adquirir cinco unidades de tranvías a favor de la S&V por haber sometido dicha compañía la cotización más baja entre todos los licitadores. Sin embargo, la Junta de Subasta aclaró que al adjudicar la anterior subasta lo hizo tomando en cuenta el precio unitario de los equipos a comprar, sin incluir ciertos aditamentos adicionales requeridos por el gobierno federal, porque entendía, equivocadamente, que no era necesario cumplir con dichos requisitos para adquirir los equipos utilizando fondos federales. Por consiguiente, la Junta de Subastas enmendó la orden de compra a los efectos de incluir en la misma los referidos requisitos para poder, de esa manera, adquirir las unidades de tranvía mediante el fmanciamiento federal.
Específicamente, la Junta de Subastas enmendó la orden de compra emitida a favor de la S&V para uno de los tranvías (Marca Cable Car Concepts, Modelo Faxi FFE, del año 2000) de $107,795 (cantidad cotizada por la S&V en la subasta) a $127,795.
Por razón de que la Royal Motors y la Guaraguao Track Sales cotizaron $131,445 y $128,895, respectivamente, para la adquisición del referido tranvía según las especificaciones incluidas en la subasta, la Junta de Subasta mantuvo la adjudicación de la misma a favor de la S&V. Esto, debido a que aun considerando el aumento en costo por las especificaciones adicionales, la cotización de la S&V continúa siendo más baja que las restantes ofertas, las cuales no incluyen el costo del equipo adicional requerido.
Por otro lado, en relación con los restantes cuatro tranvías, la Junta de Subasta enmendó la orden de compra emitida a favor de la S&V a los efectos de ordenar que a dos de dichos vehículos se le añadieran un ascensor de silla de rueda por el costo adicional de $10,750 para cada una de las dos unidades.
Además, se enmendó la orden de compra para hacer ciertos cambios adicionales a cada uno de los cuatro tranvías aquí en cuestión por un costo adicional de $4,500 por unidad. Por razón de que la S&V cotizó $87,895 por cada tranvía, al añadir los costos adicionales, dos de dichos equipos costarían $92,395 y los otros dos $103,145 para un total de $391,080. 
Habida cuenta de que la Guaraguao Track Sales no hizo oferta alguna y de que la Royal Motors cotizó la suma $403,900 para la adquisición de las cuatro unidades en cuestión, según las especificaciones contenidas en la subasta, la Junta de Subasta determinó que la S&V aún permanecía como la licitadora más baja y, por ende, que el factor económico por el cual adjudicó a su favor esta subasta continuaba siendo válido y razonable. Por consiguiente, mantuvo la adjudicación de la subasta a favor del referido licitador.
*702Eticonforme con lo anterior, la Royal Motors presentó el recurso de revisión que nos ocupa alegando que erró la Junta de Subastas al enmendar la orden de compra emitida a favor de la S&V, enmienda que tuvo el efecto real de alterar a posteriori las especificaciones contenidas en el pliego de subastas, impidiéndole, de esta manera, participar en igualdad de condiciones que los demás licitadores, ya que le negó la oportunidad de evaluar, considerar y cuantificar los nuevos requerimientos como parte de la propuesta sometida.
II
No obstante lo anterior, precisa señalar que la Royal Motors no ha puesto en condiciones a este Tribunal de poder revisar la resolución recurrida.
En primer lugar, la Royal Motors no impugnó ante la Junta de Subastas la actuación administrativa de dicho foro que enmendó la orden de compra previamente emitida a favor de la S&V. Tal omisión impide que este Tribunal ejerza adecuadamente su función revisora, pues no nos permite contar con una determinación fundamentada de la Junta de Subastas en cuestión que exprese las razones por las cuales denegó, de así haberlo hecho, la impugnación solicitada.
De otra parte, la Royal Motors no sometió ante nos evidencia alguna dirigida a demostrar que de haber licitado para la venta de los tranvías, incluyendo las especificaciones adicionales que enmendaron la orden de compra, la Junta de Subastas hubiera adjudicado a su favor la subasta en cuestión. Esto es, la Royal Motors no presentó ante nos evidencia alguna que demostrara que ella habría ofrecido la cotización más baja al incluirse las especificaciones adicionales. Lo anterior es importante si consideramos, además, que la cotización realizada por la Royal Motors a base únicamente de las especificaciones originales de los equipos, es decir, sin incluir el costo de las especificaciones adicionales, es mayor que el costo de adquisición de las unidades de tranvía según cotizados por la S&V incluyendo el costo adicional de las enmiendas a la orden de compra.
Por razón de todo lo anterior, a tenor con la presunción de corrección que tienen las determinaciones de los organismos administrativos, las cuales deben ser respetadas mientras la parte que las impugna no produzca suficiente evidencia para derrotarlas, Henríquez v. Consejo de Educación Superior, 120 D.P.R. 194 (1987), y la deferencia debida a dichos dictámenes, la actuación de la Junta de Subastas, en el caso de autos, no fue irrazonable, ni constituyó un abuso de discreción. T. JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R._(1999), 99 J.T.S. 60; Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. _ (1997), 97 J.T.S. 34.
Por los fundamentos ante.expuestos, se deniega la expedición del recurso de revisión solicitado por la Royal Motors.
Así lo acordó y manda el Tribunal y lo certifica la señora Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General
ESCOLIO 2002 DTA 14
1. El costo básico de las unidades, según cotizados por la S&V, es de $87,895. Al añadir a dos de las cuatro unidades la suma de $4,500 en que aumentó el costo para los cuatro tranvías, las referidas dos unidades costarían $92,395. Ahora bien, en relación con las restantes dos unidades, además de añadir el costo de $4,500, hay que sumarle el costo del ascensor a incluirse como parte del equipo por un costo por unidad de $10,750, para un total de $103,145 por unidad. Por tanto, el costo total de compra para las cuatro unidades asciende a $391,080.